                                                                  Case 2:21-bk-12674-BB       Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44                Desc
                                                                                               Main Document    Page 1 of 16


                                                                   1   SNELL & WILMER L.L.P.
                                                                       Michele Sabo Assayag
                                                                   2   massayag@swlaw.com
                                                                       600 Anton Blvd, Suite 1400
                                                                   3   Costa Mesa, California 92626-7689
                                                                       Telephone:   714.427.7000
                                                                   4   Facsimile:   714.427.7799

                                                                   5   Attorneys for Secured Creditor
                                                                       Bank of America, N.A.
                                                                   6

                                                                   7

                                                                   8                               UNITED STATES BANKRUPTCY COURT
                                                                   9                               CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                            LOS ANGELES
                                                                  11
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12   MOON COLLECTION, INC.,                               Case No. 2:21-BK-12674-BB
                     LAW OFFICES




                                                                  13                      Debtor                            Chapter 7
            L.L.P.




                                                                  14                                                        MOTION OF SECURED PARTY,
                                                                                                                            BANK OF AMERICA, N.A., TO
                                                                  15                                                        APPROVE STIPULATION OF THE
                                                                                                                            PARTIES REGARDING
                                                                  16                                                        MODIFICATION OF THE
                                                                                                                            AUTOMATIC STAY AND RELIEF
                                                                  17                                                        FROM TURNOVER PURSUANT TO
                                                                                                                            11 U.S.C. § 543(D)
                                                                  18
                                                                                                                            Date:       June 1, 2021
                                                                  19                                                        Time:       10:00 a.m.
                                                                                                                            Judge:      Sheri Bluebond
                                                                  20

                                                                  21

                                                                  22                                               MOTION

                                                                  23          Secured Creditor, Bank of America, N.A. (“Bank”), hereby moves this Court to approve

                                                                  24   the Stipulation of the Parties Regarding Modification of the Automatic Stay and Relief From

                                                                  25   Turnover pursuant to 11 U.S.C. § 543(d), as set forth in the attached Exhibit A (“Stipulation”), and

                                                                  26   requests that the Court enter an Order modifying the automatic stay of bankruptcy to the extent

                                                                  27   necessary to permit David P. Stapleton, the duly appointed receiver in Bank of America, N.A. v.

                                                                  28                                                                MOTION OF BANK OF AMERICA, N.A.,
                                                                                                                                  TO APPROVE STIPULATION REGARDING
                                                                                                                                    MODIFICATION OF STAY AND RELIEF
                                                                                                                                                    FROM TURNOVER
                                                                  Case 2:21-bk-12674-BB         Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44                Desc
                                                                                                 Main Document    Page 2 of 16


                                                                   1   Moon Collection, Inc., Los Angeles Superior Court Case No. 20STCV29150 (“Receivership

                                                                   2   Case”), to take possession of the books, records, and computers of Debtor, Moon Collection, Inc.,

                                                                   3   (“Debtor”), as described in further detail below, to the extent and on the terms set forth in the

                                                                   4   Stipulation and pursuant to the orders entered in the Receivership Case. In support of this Motion,

                                                                   5   the Bank states as follows:

                                                                   6                                      FACTUAL BACKGROUND

                                                                   7           A.       On or about June 4, 2019, Bank made a Loan (the “Loan”) to Debtor in the original,

                                                                   8   principal amount of $5,000,000.00, which Loan was secured by certain personal property of Debtor,

                                                                   9   including, but not limited to, all accounts, chattel paper, instruments, contract rights, general

                                                                  10   intangibles, inventory, and all proceeds and profits thereof (collectively, the “Collateral”).

                                                                  11           B.       Following Debtor’s default on the Loan, Bank sought appointment of David P.
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12   Stapleton as Receiver (“Receiver”) to take possession of the Collateral, to preserve, protect and
                     LAW OFFICES




                                                                  13   liquidate it, upon court approval, to maximize the value to Bank and Debtor’s other creditors.
            L.L.P.




                                                                  14           C.       The Receiver was appointed in his capacity as such over the assets and operations

                                                                  15   of the Debtor by Order of the Los Angeles Superior Court on March 18, 2021.

                                                                  16           D.       Prior to the filing of this bankruptcy case, the Receiver had taken possession of the

                                                                  17   Debtor’s former business premises and begun reviewing some of the Debtor’s books and records.

                                                                  18           E.       According to Debtor’s Bankruptcy Schedules, the outstanding balance of the Loan

                                                                  19   greatly exceeds the value of the Collateral.

                                                                  20           F.       Jason Rund, the Chapter 7 Trustee in this case (“Trustee”), has determined in his

                                                                  21   business judgment that the Debtor’s books, records, and computers (together, “Books and

                                                                  22   Records”), are burdensome to the Debtor’s estate as the estate has insufficient funds to maintain

                                                                  23   and store the Books and Records and the value thereof does not exceed the amount of the Bank’s

                                                                  24   secured claim.

                                                                  25           G.       The Trustee has also determined in his business judgment that it is in the best

                                                                  26   interests of the Debtor, and the creditors of this bankruptcy estate, that the automatic stay be

                                                                  27   modified and that the Receiver be granted relief from turnover requirements pursuant to 11 U.S.C.

                                                                  28                                                                  MOTION OF BANK OF AMERICA, N.A.,
                                                                                                                                    TO APPROVE STIPULATION REGARDING
                                                                                                                        -2-
                                                                                                                                      MODIFICATION OF STAY AND RELIEF
                                                                                                                                                      FROM TURNOVER
                                                                  Case 2:21-bk-12674-BB        Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44                 Desc
                                                                                                Main Document    Page 3 of 16


                                                                   1   § 543(d), for the purpose of allowing the Receiver to take possession of the Debtor’s Books and

                                                                   2   Records, to arrange with the Debtor’s former landlord to remove these items from the Debtor’s

                                                                   3   former business premises, and to undertake a forensic analysis of the contents of the Debtor’s Books

                                                                   4   and Records to the extent deemed necessary by the Receiver, as long as the Trustee is granted

                                                                   5   access to the documents and records to the extent deemed necessary by the Trustee.

                                                                   6           H.     Accordingly, the Bank, Trustee, and Debtor have entered into a Stipulation, attached

                                                                   7   hereto as Exhibit A and incorporated herein by reference, the relevant terms of which are as follows:

                                                                   8                  1.      Receiver will take possession of the Debtor’s Books and Records, maintain,

                                                                   9                  protect, and preserve them, and conduct whatever review or forensic analysis it

                                                                  10                  deems necessary and appropriate in accordance with its rights and obligations

                                                                  11                  pursuant to the Orders entered in the Receivership Case;
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12                  2.      Receiver shall provide reasonable access to the Books and Records of Debtor
                     LAW OFFICES




                                                                  13                  to the Trustee as requested by the Trustee.
            L.L.P.




                                                                  14                  3.      The 14-day stay of 11 U.S.C. § 362(a)(3) shall be waived so that the Court’s

                                                                  15                  Order approving the Stipulation can take effect immediately upon entry.

                                                                  16                  4.      The Court shall retain jurisdiction to the extent necessary to interpret,

                                                                  17                  implement, or enforce the terms of the Stipulation.

                                                                  18                                         LEGAL ARGUMENT

                                                                  19          Modification of the automatic stay is appropriate under Bankruptcy Code § 362(d)(2)

                                                                  20   because there is no equity in the Books and Records for the estate and in this Chapter 7 proceeding,

                                                                  21   there is no effective reorganization in sight. Pursuant to 11 U.S.C. § 362(d)(2), a party in interest

                                                                  22   may be granted relief from the automatic stay if: (i) the debtor does not have equity in the property;

                                                                  23   and (ii) the property is not necessary for an effective reorganization.

                                                                  24          The state court-appointed Receiver should also be relieved from the turnover requirements

                                                                  25   of 11 U.S.C. § 543(d) because the interest of Debtor’s creditors, including Bank, would be better

                                                                  26   served by permitting Receiver to remain in possession, custody, and control of the Books and

                                                                  27   Records.

                                                                  28                                                                  MOTION OF BANK OF AMERICA, N.A.,
                                                                                                                                    TO APPROVE STIPULATION REGARDING
                                                                                                                        -3-
                                                                                                                                      MODIFICATION OF STAY AND RELIEF
                                                                                                                                                      FROM TURNOVER
                                                                  Case 2:21-bk-12674-BB       Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44           Desc
                                                                                               Main Document    Page 4 of 16


                                                                   1          WHEREFORE, and in consideration of the foregoing, Bank of America, N.A., respectfully

                                                                   2   requests that the Court enter an order approving the Stipulation and approving such other and

                                                                   3   further relief as the Court may deem just and appropriate. A proposed form of order is attached

                                                                   4   hereto as Exhibit B and incorporated herein by this reference.

                                                                   5

                                                                   6   Dated: May 7, 2021                                SNELL & WILMER L.L.P.
                                                                   7
                                                                                                                         By:
                                                                   8                                                           Michele Sabo Assayag
                                                                   9                                                     Attorneys for Creditor
                                                                                                                         Bank of America, N.A.
                                                                  10

                                                                  11
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12
                     LAW OFFICES




                                                                  13
            L.L.P.




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28                                                                MOTION OF BANK OF AMERICA, N.A.,
                                                                                                                                  TO APPROVE STIPULATION REGARDING
                                                                                                                      -4-
                                                                                                                                    MODIFICATION OF STAY AND RELIEF
                                                                                                                                                    FROM TURNOVER
Case 2:21-bk-12674-BB   Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44   Desc
                         Main Document    Page 5 of 16




                 EXHIBIT A
                                                                  Case 2:21-bk-12674-BB       Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44              Desc
                                                                                               Main Document    Page 6 of 16


                                                                   1   SNELL & WILMER L.L.P.
                                                                       Michele Sabo Assayag
                                                                   2   massayag@swlaw.com
                                                                       600 Anton Blvd, Suite 1400
                                                                   3   Costa Mesa, California 92626-7689
                                                                       Telephone:   714.427.7000
                                                                   4   Facsimile:   714.427.7799

                                                                   5   Attorneys for Secured Creditor
                                                                       Bank of America, N.A.
                                                                   6

                                                                   7

                                                                   8                               UNITED STATES BANKRUPTCY COURT
                                                                   9                               CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                            LOS ANGELES
                                                                  11
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12   MOON COLLECTION, INC.,                               Case No. 2:21-BK-12674-BB
                     LAW OFFICES




                                                                  13                      Debtor                            Chapter 7
            L.L.P.




                                                                  14                                                        STIPULATION AMONG SECURED
                                                                                                                            CREDITOR, BANK OF AMERICA,
                                                                  15                                                        N.A., DEBTOR, MOON COLLECTION,
                                                                                                                            INC., AND JASON M. RUND, THE
                                                                  16                                                        DULY APPOINTED CHAPTER 7
                                                                                                                            TRUSTEE, REGARDING
                                                                  17                                                        MODIFICATION OF THE
                                                                                                                            AUTOMATIC STAY AND RELIEF
                                                                  18                                                        FROM TURNOVER PURSUANT TO
                                                                                                                            11 U.S.C. § 543(d)
                                                                  19

                                                                  20

                                                                  21

                                                                  22                                            STIPULATION

                                                                  23          The Debtor, Moon Collection, Inc. (“Debtor”), Secured Creditor, Bank of America, N.A.

                                                                  24   (“Bank”), and Jason M. Rund, the duly appointed Chapter 7 Trustee in the above-captioned

                                                                  25   bankruptcy case (“Trustee”), hereby stipulate and agree to modification of the automatic stay and

                                                                  26   relief from turnover requirements pursuant to 11 U.S.C. § 543(d), in the above-captioned

                                                                  27   bankruptcy case, pursuant to the following facts and recitals:

                                                                  28
                                                                                                                                                STIPULATION REGARDING
                                                                                                                                        MODIFICATION OF STAY AND RELIEF
                                                                                                                                                        FROM TURNOVER
                                                                  Case 2:21-bk-12674-BB        Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44                 Desc
                                                                                                Main Document    Page 7 of 16


                                                                   1                                                  RECITALS

                                                                   2           A.     On or about June 4, 2019, Bank made a Loan (the “Loan”) to Debtor in the original,

                                                                   3   principal amount of $5,000,000.00, which Loan was secured by certain personal property of Debtor,

                                                                   4   including, but not limited to, all accounts, chattel paper, instruments, contract rights, general

                                                                   5   intangibles, inventory, and all proceeds and profits thereof (collectively, the “Collateral”).

                                                                   6           B.     Following Debtor’s default on the Loan, Bank sought appointment of David P.

                                                                   7   Stapleton as Receiver (“Receiver”) to take possession of the Collateral, to preserve, protect and

                                                                   8   liquidate it, upon court approval, to maximize the value to Bank and Debtor’s other creditors. The

                                                                   9   Receiver was appointed in his capacity as such over the assets and operations of the Debtor by

                                                                  10   Order of the Los Angeles Superior Court on March 18, 2021.

                                                                  11           C.     Prior to the filing of this bankruptcy case, the Receiver had taken possession of the
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12   Debtor’s former business premises and begun reviewing some of the Debtor’s books and records.
                     LAW OFFICES




                                                                  13           D.     According to Debtor’s Bankruptcy Schedules, the outstanding balance of the Loan
            L.L.P.




                                                                  14   greatly exceeds the value of the Collateral.

                                                                  15           E.     The Trustee has determined in his business judgment that the Debtor’s books,

                                                                  16   records, and computers (together, “Books and Records”), are burdensome to the Debtor’s estate as

                                                                  17   the estate has insufficient funds to maintain and store the Books and Records and the value thereof

                                                                  18   does not exceed the amount of the Bank’s secured claim.

                                                                  19           F.     Jason M. Rund, the Chapter 7 Trustee in this case, has also determined in his

                                                                  20   business judgment that it is in the best interests of the Debtor, and the creditors of this bankruptcy

                                                                  21   estate, that the automatic stay be modified and that the Receiver be granted relief from turnover

                                                                  22   requirements pursuant to 11 U.S.C. § 543(d), for the purpose of allowing the Receiver to take

                                                                  23   possession of the Debtor’s Books and Records, to arrange with the Debtor’s former landlord to

                                                                  24   remove these items from the Debtor’s former business premises, and to undertake a forensic

                                                                  25   analysis of the contents of the Debtor’s Books and Records to the extent deemed necessary and

                                                                  26   appropriate by the Receiver, as long as the Trustee is granted reasonable access to the documents

                                                                  27   and records to the extent deemed necessary by the Trustee.

                                                                  28
                                                                                                                                              STIPULATION REGARDING
                                                                                                                        -2-           MODIFICATION OF STAY AND RELIEF
                                                                                                                                                      FROM TURNOVER
                                                                  Case 2:21-bk-12674-BB        Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44                 Desc
                                                                                                Main Document    Page 8 of 16


                                                                   1           G.     Modification of the automatic stay is appropriate under Bankruptcy Code §

                                                                   2   362(d)(2) because there is no equity in the Books and Records for the estate and in this Chapter 7

                                                                   3   proceeding, there is no effective reorganization in sight. Pursuant to 11 U.S.C. § 362(d)(2), a party

                                                                   4   in interest may be granted relief from the automatic stay if: (i) the debtor does not have equity in

                                                                   5   the property; and (ii) the property is not necessary for an effective reorganization.

                                                                   6          H.       The state court-appointed Receiver should be relieved from the turnover

                                                                   7   requirements of 11 U.S.C. § 543(d) because the interest of Debtor’s creditors, including Bank,

                                                                   8   would be better served by permitting Receiver to remain in possession, custody, and control of the

                                                                   9   Books and Records.

                                                                  10                                             STIPULATION

                                                                  11          NOW, THEREFORE, the undersigned do hereby stipulate, agree, and acknowledge as
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12   follows:
                     LAW OFFICES




                                                                  13          1.      The automatic stay of 11 U.S.C. § 362(a) shall be modified and relief from the
            L.L.P.




                                                                  14   turnover requirements of 11 U.S.C. 543(d) shall be granted Bank and Receiver for the limited

                                                                  15   purpose of permitting Receiver to take possession of the Books and Records, remove them from

                                                                  16   Debtor’s former business premises, store and conduct a forensic analysis of the same to the extent

                                                                  17   deemed necessary or appropriate by the Receiver in accordance with its duties and obligations

                                                                  18   pursuant to the orders of the court in the Receivership Case.

                                                                  19          2.      The 14-day stay of 11 U.S.C. § 362(a)(3) is hereby waived, and this Court’s Order

                                                                  20   approving this Stipulation shall take effect immediately.

                                                                  21          3.      Receiver shall provide reasonable access to the Trustee of the Books and Records

                                                                  22   of Debtor, as requested by the Trustee.

                                                                  23          4.      Nothing in this Stipulation should be construed to waive any claims of Bank against

                                                                  24   Debtor or the Debtor’s estate. Bank reserves all such rights.

                                                                  25          5.      The Court shall retain jurisdiction to interpret, implement, and enforce the

                                                                  26   provisions of this Stipulation, and the Debtor, the Trustee and Bank hereby consent to the

                                                                  27   continuing jurisdiction of the Court with respect thereto.

                                                                  28
                                                                                                                                               STIPULATION REGARDING
                                                                                                                        -3-            MODIFICATION OF STAY AND RELIEF
                                                                                                                                                       FROM TURNOVER
                                                                  Case 2:21-bk-12674-BB       Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44            Desc
                                                                                               Main Document    Page 9 of 16


                                                                   1          6.      This Stipulation may be executed in counterparts (including by means of facsimile

                                                                   2   transmission or email), each of which when executed shall be deemed to be an original, and such

                                                                   3   counterparts together shall constitute and be one and the same instrument.

                                                                   4

                                                                   5   Dated: May 7, 2021                                SNELL & WILMER L.L.P.
                                                                   6
                                                                                                                         By:
                                                                   7                                                           Michele Sabo Assayag
                                                                   8                                                     Attorneys for Creditor
                                                                                                                         Bank of America, N.A.
                                                                   9

                                                                  10   Dated: April ___, 2021                           LAW OFFICES OF YOUNG K. CHANG
                                                                  11
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689




                                                                                                                        By:
                                 600 ANTON BLVD, SUITE 1400




                                                                  12                                                           Young K. Chang
                     LAW OFFICES




                                                                  13                                                    Attorneys For Debtor
            L.L.P.




                                                                  14

                                                                  15   Dated: April ___, 2021                           By:
                                                                                                                               Jason M. Rund
                                                                  16
                                                                                                                        Chapter 7 Trustee
                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                                            STIPULATION REGARDING
                                                                                                                      -4-           MODIFICATION OF STAY AND RELIEF
                                                                                                                                                    FROM TURNOVER
Case 2:21-bk-12674-BB   Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44   Desc
                        Main Document    Page 10 of 16
Case 2:21-bk-12674-BB   Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44   Desc
                        Main Document    Page 11 of 16
Case 2:21-bk-12674-BB   Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44   Desc
                        Main Document    Page 12 of 16




                 EXHIBIT B
                                                                  Case 2:21-bk-12674-BB      Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44             Desc
                                                                                             Main Document    Page 13 of 16


                                                                   1   SNELL & WILMER L.L.P.
                                                                       Michele Sabo Assayag
                                                                   2   massayag@swlaw.com
                                                                       600 Anton Blvd, Suite 1400
                                                                   3   Costa Mesa, California 92626-7689
                                                                       Telephone:   714.427.7000
                                                                   4   Facsimile:   714.427.7799

                                                                   5   Attorneys for Secured Creditor
                                                                       Bank of America, N.A.
                                                                   6

                                                                   7

                                                                   8                              UNITED STATES BANKRUPTCY COURT
                                                                   9                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                          LOS ANGELES
                                                                  11
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12   MOON COLLECTION, INC.,                             Case No. 2:21-BK-12674-BB
                     LAW OFFICES




                                                                  13                     Debtor                           Chapter 7
            L.L.P.




                                                                  14                                                      [PROPOSED] ORDER GRANTING
                                                                                                                          MOTION OF SECURED PARTY, BANK
                                                                  15                                                      OF AMERICA, N.A., TO APPROVE
                                                                                                                          STIPULATION OF THE PARTIES
                                                                  16                                                      REGARDING MODIFICATION OF
                                                                                                                          THE AUTOMATIC STAY AND RELIEF
                                                                  17                                                      FROM TURNOVER PURSUANT TO
                                                                                                                          11 U.S.C. § 543(D)
                                                                  18
                                                                                                                          Date:       June 1, 2021
                                                                  19                                                      Time:       10:00 a.m.
                                                                                                                          Judge:      Sheri Bluebond
                                                                  20

                                                                  21

                                                                  22

                                                                  23          Upon consideration of the Motion of Secured Party, Bank of America, N.A., to Approve

                                                                  24   Stipulation of the Parties Regarding Modification of the Automatic Stay and Relief From Turnover

                                                                  25   Pursuant to 11 U.S.C. 543(d) (the “Motion”) filed by Bank of America, N.A. (“Bank of America”),

                                                                  26   a secured creditor of the Debtor, Moon Collection, Inc. (“Debtor”), seeking approval of the

                                                                  27
                                                                                                                                       [PROPOSED] ORDER GRANTING
                                                                  28                                                              MOTION OF BANK OF AMERICA, N.A.,
                                                                                                                                TO APPROVE STIPULATION REGARDING
                                                                                                                                  MODIFICATION OF STAY AND RELIEF
                                                                                                                                                  FROM TURNOVER
                                                                  Case 2:21-bk-12674-BB       Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44               Desc
                                                                                              Main Document    Page 14 of 16


                                                                   1   Stipulation of Secured Creditor, Bank of America, N.A., Debtor, Moon Collection, Inc., and Jason

                                                                   2   M. Rund, the Duly Appointed Chapter 7 Trustee, Regarding Modification of the Automatic Stay

                                                                   3   and Relief From Turnover Pursuant to 11 U.S.C. § 543(d) (the “Stipulation”) [Dkt ___] by and

                                                                   4   between the Debtor, Bank of America and Jason M. Rund, the duly appointed Chapter 7 trustee

                                                                   5   (the “Trustee”), and finding good and sufficient cause therefor;

                                                                   6

                                                                   7          IT IS HEREBY ORDERED that:

                                                                   8

                                                                   9          1.      The Motion is granted in its entirety.

                                                                  10          2.      The Stipulation is approved in its entirety.

                                                                  11          3.      Bank of America and David P. Stapleton (“Receiver”) the duly appointed receiver
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12   in Bank of America, N.A. v. Moon Collection, Inc., Los Angeles Superior Court Case No.
                     LAW OFFICES




                                                                  13   20STCV29150 (“Receivership Case”), shall be granted a modification of the automatic stay under
            L.L.P.




                                                                  14   11 U.S.C. § 362(d) to the extent necessary to allow the Receiver to take possession of the Debtor’s

                                                                  15   books, records, and computers (“Books and Records”), to arrange with the Debtor’s former landlord

                                                                  16   to remove these items from the Debtor’s former business premises, and to undertake a forensic

                                                                  17   analysis of the contents of the Debtor’s Books and Records to the extent deemed necessary and

                                                                  18   appropriate by the Receiver.

                                                                  19          4.      Receiver shall be granted relief from turnover pursuant to 11 U.S.C. 543(d) with

                                                                  20   respect to the Debtor’s Books and Records.

                                                                  21          5.      Receiver shall provide reasonable access to the Debtor’s Books and Records to the

                                                                  22   Trustee as requested by the Trustee.

                                                                  23          6.      For good cause, the 14-day stay of 11 U.S.C. § 362(a)(3) is hereby waived, and this

                                                                  24   Court’s Order approving the Stipulation shall take effect immediately.

                                                                  25          7.      Nothing in the Stipulation should be construed to waive any claims of Bank of

                                                                  26   America against the Debtor’s estate.

                                                                  27
                                                                                                                                            [PROPOSED] ORDER GRANTING
                                                                  28                                                                   MOTION OF BANK OF AMERICA, N.A.,
                                                                                                                       -2-           TO APPROVE STIPULATION REGARDING
                                                                                                                                       MODIFICATION OF STAY AND RELIEF
                                                                                                                                                       FROM TURNOVER
                                                                  Case 2:21-bk-12674-BB       Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44        Desc
                                                                                              Main Document    Page 15 of 16


                                                                   1          8.      The Court shall retain jurisdiction to interpret, implement, and enforce the

                                                                   2   provisions of the Stipulation.

                                                                   3                                               ###

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12
                     LAW OFFICES




                                                                  13
            L.L.P.




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                                                                                    [PROPOSED] ORDER GRANTING
                                                                  28                                                           MOTION OF BANK OF AMERICA, N.A.,
                                                                                                                   -3-       TO APPROVE STIPULATION REGARDING
                                                                                                                               MODIFICATION OF STAY AND RELIEF
                                                                                                                                               FROM TURNOVER
        Case 2:21-bk-12674-BB                      Doc 14 Filed 05/07/21 Entered 05/07/21 16:22:44                                     Desc
                                                   Main Document    Page 16 of 16



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 600
Anton Blvd., Suite 1400, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): MOTION OF SECURED PARTY, BANK OF
AMERICA, N.A., TO APPROVE STIPULATION OF THE PARTIES REGARDING MODIFICATION OF THE
AUTOMATIC STAY AND RELIEF FROM TURNOVER PURSUANT TO 11 U.S.C. § 543(D) will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On May 7,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Young K Chang ybklaw3@gmail.com, r56349@notify.bestcase.com
    •   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
    •   Allan D. Sarver ads@asarverlaw.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On May 7, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Moon Collection, Inc.                                             U.S. Small Business Administration
1900 E. 25th Street                                               Office of Disaster Assistance
Los Angeles, CA 90058                                             1545 Hawkins Blvd., #202
                                                                  El Paso, TX 79925

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 7, 2021, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Honorable Sheri Bluebond
U.S.B.C., Central District of California
255 E. Temple Street, Suite 1534/Courtroom 1539
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Mary 7, 2021                ISABEL DELGADO                                                     /s/ Isabel Delgado
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
